             Case 2:19-cv-00571-JAM-AC Document 10 Filed 04/29/20 Page 1 of 2


 1   BOWMAN AND BROOKE LLP
     Brian Takahashi (SBN: 146505)
 2   E-mail: Brian.Takahashi@bowmanandbrooke.com
     970 West 190th Street, Suite 700
 3   Torrance, California 90502
     Tel No.: 310/ 768-3068
 4   Fax No.: 310/ 719-1019
 5   BOWMAN AND BROOKE LLP
     Sean A. Ramia (SBN: 172989)
 6   E-mail: Sean.Ramia@bowmanandbrooke.com
     Parris Schmidt (SBN: 183999)
 7   E-mail: Parris.Schmidt@bowmanandbrooke.com
     1741 Technology Drive, Suite 200
 8   San Jose, California 95110-1364
     Tel No: 408/ 279-5393
 9   Fax No: 408/ 279-5845
10   Attorneys for Defendant
     JAGUAR LAND ROVER NORTH AMERICA, LLC
11
12                        UNITED STATES DISTRICT COURT
13                      EASTERN DISTRICT OF CALIFORNIA
14                                   )
      SUSAN ROMANISHIN, an           )        CASE NO.: 2:19-cv-00571-JAM-AC
15    individual;                    )
                                     )        District Judge:   John A. Mendez
16                       Plaintiff,  )        Magistrate Judge: Allison Claire
                                     )
17          vs.                      )
                                     )        ORDER RE JOINT STIPULATION TO
18    JAGUAR LAND ROVER NORTH )               CONTINUE TRIAL AND RELATED
      AMERICA, LLC, a Delaware       )        DATES DUE TO COVID-19
19    Limited Liability Company, and )
      DOES 1 through 10, inclusive,  )        Pretrial Conference: December 4, 2020
20                                   )        Trial: January 25, 2021
                         Defendants. )
21
22
23           Upon consideration of the Joint Stipulation to Continue Expert Disclosure
24   deadline and Discovery-Cut-Off Dates Due to COVID-19 and good cause appearing
25   therefore:
26           IT IS HEREBY ORDERED that the dates are continued as follows:
27   //
28   //


     22437397v1                           1             CASE NO.: 2:19-cv-00571-JAM-AC
             Case 2:19-cv-00571-JAM-AC Document 10 Filed 04/29/20 Page 2 of 2


 1           Expert Witness Designation/Disclosures Exchange:
 2                 Current:           May 1, 2020
 3                 Proposed new:      September 1, 2020
 4                 Rebuttal deadline: September 15, 2020
 5           Discovery Cut-Off:
 6                 Current:           July 24, 2020
 7                 Proposed new:      September 1, 2020
 8           All other deadlines will remain.
 9
10           IT IS SO ORDERED.
11
12   DATED: 4/29/2020                           /s/ John A. Mendez____________
                                                Honorable John A. Mendez
13                                              United States District Court Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     22437397v1                             2                CASE NO.: 2:19-cv-00571-JAM-AC
